Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Even with the amendment, it is still not clear from the specification and the drawings, what axis recited as “perpendicular to the wheel axis” is referenced to the extent of what components by reference character rotates perpendicular to the wheel axis. This could be merely an issue of using claim terminology in the claims that is slightly different from the terms referenced in the drawings. However, such lack of clarity is great enough to warrant doubt as to whether applicant actually had possession of the subject matter of the outboard end of the link engaging the inboard end of the inner element that enables rotation of the link and the inner element about an axis perpendicular to the wheel axis. Examiner notes axis 65 is not 66 and the link corresponds with 67. Examiner does not present a prior art rejection for this claim because Byers does not disclose such rotation about an axis perpendicular to the rotational axis. However, any broadening of the claim may result in Byers teaching such depending on the facts and circumstances of said potential amendment. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it is not clear what “the wheel mounting” relies upon as antecedent basis in the claims. 
Claim 7 is indefinite because it is not clear what structures are recited to rotate about an axis perpendicular to the rotational axis or whether perpendicular is used loosely to mean almost perpendicular to correspond with the steering axis; however, examiner does not necessarily recommend using such “almost” language as such may still present indefiniteness issues depending on the amended claim language and corresponding support in the disclosure as originally filed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9153924 to Byers et al. (“Byers”).
Regarding claim 1, Byers discloses a vehicle wheel structure for a vehicle having a body comprising: a road wheel; a mounting structure (i.e. the unlabeled knuckle structure and bearings of Fig. 13A which mounts the wheel to the body) whereby the wheel is mounted to the body of the vehicle (as evident from Fig. 13A), the mounting structure comprising a wheel bearing (as evident from Fig. 13A the bearings are traversed by the lead line for 440) by which the wheel can revolve about a wheel axis with respect to the body of the vehicle (as evident from Fig. 13A); a wheel cover 165 (see Fig. 13C) attached to the wheel by a wheel cover bearing 330 by which the wheel can revolve about the wheel axis with respect to the wheel cover (as evident from Fig. 13C); and a link (317, 315, 332) coupled between (i) the cover and (ii) one of the mounting structure (see Fig. 13C) and the vehicle body for resisting rotation of the wheel cover with respect to the wheel mounting about the wheel axis (see col. 15, lines 20-23 regarding an “emergency stop”).
Regarding claim 2, Byers discloses the structure of claim 1 wherein the wheel bearing is configured 15to transfer at least part of the weight of the vehicle body to the wheel (as evident from 13A). 
Regarding claim 3, Byers discloses the structure of claim 1 wherein the structure comprises a wheel cover mounting comprising: an outer shell 332 attached to the wheel (as evident from Fig. 13C); and an inner element 335 attached to the outer shell by the wheel cover bearing (as evident from Fig. 338 is disclosed as an aperture of 335), the wheel cover being fixed to the inner element (as evident from Fig. 13C).
Regarding claim 4, Byers discloses the structure of claim 3 wherein the outer shell is attached to the wheel at the centre of the wheel (as evident from Fig. 13C).
Regarding claim 5, Byers discloses the structure of claim 3 wherein the link is configured to engage an inner element 335 for resisting rotation of the inner element with respect to the wheel mounting about the axis (in the same manner as the link resists rotation of the cover as set forth in claim 1). 
Regarding claim 6, Byers discloses the structure of claim 3 wherein the outboard end of the link (e.g. the shaft) is configured to engage the inboard end (i.e. radially inner end) of the inner element in a manner that resists relative rotation of the link and the inner element about the wheel axis (as evident from Fig. 13C in the same manner as the link resists rotation of the cover as set forth in claim 1). 
Regarding claim 8, Byers discloses the structure of claim 5 wherein the link is configured to engage the inner element through relative motion of the link and the inner element parallel to the wheel axis (as evident from Fig. 13A, C).
Regarding claim 9, Byers discloses the structure of claim 1 wherein the outboard surface of the wheel cover is substantially flat (i.e. as evident from Fig. 13A). 
Regarding claim 10, Byers discloses the structure of claim 1 wherein the majority of the periphery of the wheel cover about the wheel axis lies on a circle about the wheel axis (as evident from Fig. 13A, C).
Regarding claim 12, Byers discloses the structure of claim 10 wherein at least part of the periphery of the wheel cover about the wheel axis is inboard of the said circle, defining a hole between the said circle and the said part of the periphery (as evident from Fig. 12).
Regarding claim 13, Byers discloses the structure of claim 10 wherein the wheel cover defines a hole therethrough, the hole being within the periphery of the wheel cover (as evident from Fig. 12).
Regarding claim 14, Byers discloses the structure of claim 12 wherein the hole is located at least partially above the wheel axis (as evident from Fig. 12).
Regarding claim 15, Byers discloses the structure of claim 10 wherein the hole is located at least partially between the wheel axis and a rear of the vehicle (as evident from Fig. 12, such that the hole has a greater diameter than the wheel axis with the rear half of the hole being between the axis and the rear of the vehicle). 
Regarding claim 16, Byers discloses the structure of claim 13 wherein the wheel structure comprises a brake calliper arranged for braking the wheel and the hole is located adjacent the brake calliper (as evident from Fig. 12).
Regarding claim 17, Byers discloses a vehicle wheel structure for a vehicle having a body comprising: a road wheel; a mounting structure (i.e. the unlabeled knuckle structure and bearings of Fig. 13A which mounts the wheel to the body) whereby the wheel is mounted to the body of the vehicle (as evident from Fig. 13A), the mounting structure comprising a wheel bearing (as evident from Fig. 13A the bearings are traversed by the lead line for 440) by which the wheel can revolve about a wheel axis with respect to the body of the vehicle (as evident from Fig. 13A); a wheel cover 165 (see Fig. 13C) attached to the wheel by a wheel cover bearing 330 by which the wheel can revolve about the wheel axis with respect to the wheel cover (as evident from Fig. 13C); and a link (317, 315, 332) coupled between (i) the cover and (ii) the mounting structure for resisting rotation of the wheel cover with respect to the mounting structure about the wheel axis, wherein the link is rigidly attached to the mounting structure (see Fig. 13C and col. 15, lines 20-23 regarding an “emergency stop”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers. 
Regarding claim 11, Byers discloses the structure of claim 10 (noting such claim dependency was amended in the most recent set of claims from depending on itself to now claim 10) wherein the wheel has a rim (see Fig. 13A) and the distance parallel to the wheel axis between the parts of the periphery of the cover that lie on said circle and the outboard surface of the rim of the wheel is between is a first distance (as evident from Fig. 13A). Byers does not explicitly disclose that the first distance is between 2 and 10 mm. However, it would have been obvious to one of ordinary skill in the art to achieve such diemsnion as the Byers clearly sets forth a distance, just not the recited range, and there being no criticality established for such range, the structure of Byers would perform no differently given the broad recitation of the distance of 2 to 10 mm while achieving such a spacing would be beneficial to ensure the wheel disc / spoke structure does not catch the cover structure of abut therewith while also maintaining a small enough of a space to avoid protruding axially beyond the rim flange therein reducing opportunities for debris from getting caught between the disc / spoke structure and the cover. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. It appears applicant provides greater structure to the mere recitation of “link” and “coupled between” than the claim actually sets forth. For example, claim 1 provides no additional structure of what the link .  
Further, while the amendment to claim 7 is insufficient pursuant to the detailed explanation set forth above in the 112(a) rejection of claim 7. 
For sake of compact prosecution, and in view of the amendments particularly to the independent claim amending “wheel mounting” to “mounting structure” Examiner does not see a need to present a duplicate rejection therein incorporating the reference of Kim so argument related to that reference are not addressed since those rejections are presently withdrawn. 
While the amendment of the mounting structure may seem minimal, it is actually not because the mere recitation of “wheel mounting” does not recite a particular structure rather than a state of being such that the wheel is mounted. In present form, the claim positively recites a particular structure: a mounting structure which examiner accordingly maps structure thereto. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/
Examiner, Art Unit 3617